Rehearing en banc granted by order filed 12/3/96 --
published opinion filed 10/31/96 is vacated
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MARGARET BORING,
Plaintiff-Appellant,

v.

THE BUNCOMBE COUNTY BOARD OF
EDUCATION; CHARLES JOHNSON,
Chairman; MICHAEL ANDERS; TERRY
                                                                   No. 95-2593
ROBERSON; BRUCE GOFORTH; BILL
WILLIAMS; GRACE BRAZIL; WENDELL
BEGLEY; DR. J. FRANK YEAGER,
Superintendent; FRED IVEY,
Principal; each in his/her individual
and official capacity,
Defendants-Appellees.

Appeal from the United States District Court
for the Western District of North Carolina, at Asheville.
Lacy H. Thornburg, District Judge.
(CA-93-230)

Argued: May 7, 1996

Decided: October 31, 1996

Before WIDENER, MURNAGHAN, and MOTZ, Circuit Judges.

_________________________________________________________________

Reversed and remanded by published opinion. Judge Motz wrote the
majority opinion, in which Judge Murnaghan joined. Judge Widener
wrote a dissenting opinion.

_________________________________________________________________
COUNSEL

ARGUED: Leon Dayan, BREDHOFF & KAISER, Washington,
D.C., for Appellant. Jim D. Cooley, WOMBLE, CARLYLE, SAND-
RIDGE & RICE, P.L.L.C., Charlotte, North Carolina, for Appellees.
ON BRIEF: Jeremiah A. Collins, BREDHOFF & KAISER, Wash-
ington, D.C.; S. Luke Largess, FERGUSON, STEIN, WALLAS,
ADKINS, GRESHAM & SUMTER, P.A., Charlotte, North Carolina,
for Appellant. W. Clark Goodman, WOMBLE, CARLYLE, SAN-
DRIDGE & RICE, P.L.L.C., Charlotte, North Carolina, for Appel-
lees.

_________________________________________________________________

OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

In this case, a high school drama teacher appeals the dismissal of
her complaint for failure to state a claim. The district court deter-
mined from the face of the teacher's complaint that the First Amend-
ment did not protect her conduct in selecting, producing, and directing
a play that her drama students performed. Although the First Amend-
ment affords a teacher only limited refuge in this context, we con-
clude that it does not leave a teacher so completely without protection
that her complaint failed to state a claim. Accordingly, we reverse and
remand for further proceedings.

I.

Because this case was dismissed for failure to state a claim, we
must accept the following facts, as alleged in the plaintiff 's com-
plaint, as true. See Hishon v. King & Spalding , 467 U.S. 69, 73
(1984); Advanced Health-Care Servs., Inc. v. Radford Community
Hosp., 910 F.2d 139, 143 (4th Cir. 1990).

During the 1991-92 school year, Margaret Boring was employed as
a teacher of English and Drama at the Charles D. Owen High School
in Buncombe County, North Carolina. The County had employed
Boring as a teacher since 1979 and, in that time, she had "built a

                    2
national reputation for excellence in teaching drama and directing and
producing theater." Plays she produced won numerous awards and
many of her students received theater-related scholarships to college,
including $260,000 in awards to 1992 graduates.

In the fall of 1991, Boring chose "Independence" as the play for
four student-actresses in her advanced acting class to perform. "Inde-
pendence" is a drama that "powerfully depicts the dynamics within a
dysfunctional, single-parent family -- a divorced mother and three
daughters; one a lesbian, another pregnant with an illegitimate child."
The students planned to perform the play, under Boring's direction,
in a state competition. After selecting the play, Boring notified the
school principal, as she did every year, of her choice. The principal,
Fred Ivey, did not comment or react.

Before rehearsals began, Boring sent the four student-actresses
home with scripts to discuss the play with their parents. None of their
parents complained, then or later, about the content of the play. The
students then performed "Independence" in a regional competition, in
which the play won seventeen of twenty-one possible awards.

After the regional competition, but before the state finals, contro-
versy erupted. A student-actress in "Independence" spoke enthusiasti-
cally about the play during an English class, taught by Donna Wyles.
In response to complaints about the tedium of reading plays, the stu-
dent remarked that plays were best appreciated when performed,
rather than read, and suggested that the English class view a scene
from "Independence." Wyles approached Boring and asked if the
drama students could perform a scene for Wyles' class. Boring
agreed, but asked Wyles to ensure that her students obtained permis-
sion slips from their parents before the performance. Wyles assented
to Boring's request.

The drama students then performed a scene from "Independence"
in the English class. Afterwards, a student in the class, who appar-
ently had not obtained his parents' permission to see the performance,
described the scene to a parent. The parent complained to Ivey, who
asked to see a copy of the script. Upon reading the script, Ivey
informed Boring and the student-actresses that they would not be per-
mitted to perform the play in the state finals.

                    3
Boring asked Ivey and County School Superintendent Dr. J. Frank
Yeager to watch a performance of the play before forbidding its entry
in the state finals. They declined, refusing even to permit the students
to use the school's theater to perform the play for the students' par-
ents. After the play was performed instead in a parent's home, the
parents pleaded with Ivey to reconsider his decision. Ivey relented but
insisted that certain scenes be deleted. "Independence" then won sec-
ond place in the state finals.

On June 2, 1992, Boring received her performance evaluation for
the year; she was rated "superior" and "well above standard" in all
function areas, including "Interacting in the Educational Environ-
ment" and "Performing Non-Instructional Duties." Nevertheless, ten
days later, on June 12, Principal Ivey requested Boring's transfer from
Owen High School. Superintendent Yeager agreed and approved Bor-
ing's transfer to a middle school where she was assigned to teach
introductory drama. Boring appealed her transfer to the Board of Edu-
cation of Buncombe County. After a hearing, the Board denied her
appeal and upheld the transfer.

Boring initially filed suit in state court, alleging that the Board
members, Ivey, and Yeager, each in their individual and official
capacities, (collectively, "the defendants"), violated several of her
rights under the state and federal constitutions. Boring asserted that
the defendants transferred her "in bad faith and with malice toward
[her] over the ideas expressed in the play" and so violated her right
to freedom of expression. Boring alleged that the transfer caused her
"emotional distress, personal and professional humiliation, . . . blud-
geoned her reputation as an educator, and . . . caused her to lose pro-
fessional opportunities."

Defendants removed the case to federal court and, before filing an
answer, moved to dismiss the complaint for failure to state a claim.
A magistrate judge agreed with the defendants and recommended dis-
missal. The district court accepted the magistrate judge's recommen-
dation and dismissed all of Boring's claims.

Boring only appeals the dismissal of her First Amendment claim,
which the district court rejected for two reasons. First, the court held
that Boring's selection of a play to produce and direct did not consti-

                     4
tute a form of "expression" or "speech" that the First Amendment pro-
tected. Second, the court ruled that, even if selecting "Independence"
was protectable "speech," the school authorities "had a legitimate
interest in curbing such speech," and therefore Boring's selection fell
outside any First Amendment protection.

We review de novo dismissals for failure to state a claim. Martin
Marietta Corp. v. International Tel. Sat. Org., 991 F.2d 94, 97 (4th
Cir. 1992). Only if it "appears beyond doubt that the plaintiff can
prove no set of facts in support of his claim which would entitle him
to relief" will we affirm such a dismissal. Id. (quoting Conley v.
Gibson, 355 U.S. 41, 45-46 (1957)).

II.

We initially address the two grounds on which the district court
based its decision to dismiss Boring's complaint.

A.

First, the district court agreed with the magistrate judge that Bor-
ing's complaint did not state a cause of action because she had not
alleged that the defendants sanctioned her for ideas she expressed, but
rather for ideas the play expressed. The court thus held that Boring's
mere "implicit approval" of the ideas in the play "was not expressive
conduct entitled to constitutional protection."

In reaching its conclusion, the district court relied primarily on
Judge Milburn's concurring opinion in Fowler v. Board of Education,
819 F.2d 657 (6th Cir.) (Milburn, J., concurring), cert. denied, 484
U.S. 986 (1987). Of the three opinions the Sixth Circuit panel issued
in Fowler, two concluded that the conduct at issue in the case -- a
teacher's presentation of a film to her class -- constituted protectable
"expression." Fowler, 819 F.2d at 667 (Peck, J., concurring); 819
F.2d at 669 (Merritt, J., dissenting). Judge Milburn reached a different
conclusion. After analyzing the film presentation under legal princi-
ples applicable to conduct not "inherently expressive," he found the
teacher's conduct unprotected. Id. at 662-64. Largely because the
teacher was apparently unaware of the film's content, Judge Milburn

                    5
concluded that her failure to establish that she intended to convey a
particularized message to her class deprived her conduct of First
Amendment protection. Id. at 663. Judge Milburn's rationale appears
inapposite here because nothing in this record suggests that Boring
was unaware of the play's content.

Moreover, and more importantly, we disagree with Judge Mil-
burn's analysis in Fowler. The legal principles applicable to conduct
not "inherently expressive" simply do not apply to a teacher's film
presentation or Boring's conduct in selecting, directing, and produc-
ing a play. Films, plays, and even "crude street skits," constitute
inherently expressive communicative vehicles and, as such, warrant
First Amendment protection even if the speaker cannot establish an
intent to convey a particularized message. Iota Xi Chapter of Sigma
Chi Fraternity v. George Mason Univ., 993 F.2d 386, 391 (4th Cir.
1993); see also Schad v. Borough of Mt. Ephraim , 452 U.S. 61, 65
(1981) ("motion pictures, programs broadcast by radio and television,
and live entertainment, such as musical and drama works, fall within
the First Amendment guarantee"). Thus, to state a claim Boring need
not establish that she "explicitly approved" the ideas in the play or
that she intended to convey a particularized message through her
choice of "Independence."

To the extent the district court held that Boring's conduct did not
merit protection because she did not express ideas of her own, but
only the ideas expressed in the play, the court also erred. The First
Amendment's protection extends beyond original expression. As
recently as 1995, the Supreme Court explained that the First Amend-
ment protects speech, regardless of whether the speaker originally
generates the communication or personally advocates the ideas con-
tained therein:

         [U]nder our precedent, . . . First Amendment protection
         [does not] require a speaker to generate, as an original mat-
         ter, each item featured in the communication. Cable opera-
         tors, for example, are engaged in protected speech activity
         even when they only select programming originally pro-
         duced by others. For that matter, the presentation of an
         edited compilation of speech generated by other persons is
         a staple of most newspapers' opinion pages, which, of

                    6
          course, fall squarely within the core of First Amendment
          security, as does even the simple selection of a paid non-
          commercial advertisement for inclusion in a daily paper.
          The selection of contingents to make a parade is entitled to
          similar protection.

Hurley v. Irish-American Gay, Lesbian & Bisexual Group, ___ U.S.
___, ___, 115 S. Ct. 2338, 2345-46 (1995) (citations omitted).

Just as selection of the above items constitutes protectable expres-
sion, so too a teacher's selection of a play for her class to perform
constitutes such expression. See Webb v. Lake Mills Community Sch.
Dist., 344 F. Supp. 791 (N.D. Iowa 1972) (teacher's play selection
protected); cf. Keefe v. Geanakos, 418 F.2d 359 (1st Cir. 1969)
(teacher's selection of a magazine article for an English class pro-
tected); Parducci v. Rutland, 316 F. Supp. 352 (M.D. Ala. 1970)
(teacher's selection of a text protected).

Accordingly, the district court erred in concluding that Boring's
play selection was not protectable "expression," and dismissing her
complaint on this ground.

B.

The district court alternatively concluded that even if selection of
a play constituted a form of expression that could be protected, Bor-
ing's choice of "Independence" did not merit protection. The court
reached this alternative holding in reliance on the standard articulated
in Hazelwood School District v. Kuhlmeier, 484 U.S. 260 (1988). In
Hazelwood, the Supreme Court held that a school could restrict stu-
dent speech if the restriction was "reasonably related to legitimate
pedagogical concerns." Id. at 273. Purportedly applying that standard
to Boring's complaint, the district court ruled, without elaboration,
that defendants had a "legitimate interest in curbing" Boring's con-
duct in selecting "Independence."

Boring does not challenge the district court's determination that
Hazelwood supplies the appropriate legal standard in this case; she
challenges only the court's application of that standard. Accordingly,

                    7
for the moment (although we will discuss this issue in detail later), we
will assume that Hazelwood, which examined student speech, also
states the appropriate standard for analyzing restrictions on teacher
classroom speech. The question then becomes whether simply by
examining Boring's complaint a court can determine that the defen-
dants' asserted restriction on her speech was "reasonably related to
legitimate pedagogical concerns."

The answer is clear: Boring's complaint tells us nothing about the
defendants' "legitimate pedagogical concerns" for restricting her
speech. A court, therefore, has no basis for determining whether the
restriction reasonably related to such concerns; and Boring specifi-
cally alleges that it did not.

At present, all we know about the play must be inferred from the
limited description contained in the complaint, i.e., "it powerfully
depicts the dynamics within a dysfunctional single-parent family --
a divorced mother and three daughters, one a lesbian, another preg-
nant with an illegitimate child." Such a brief description, in and of
itself, cannot establish the play's unsuitability for high school stu-
dents, or establish that the school's speech restriction necessarily
related to legitimate pedagogical concerns. After all, from similar
brief descriptions, many of the classics, and even parts of the Bible,
might not appear suitable for high school students to study or per-
form. See, e.g., Judges 16:17-19 (story of Samson and Delilah); 1
Kings 21:8-14 (Jezebel); 2 Samuel 11:1 -12:24 (David and Bath-
sheba); Giovanni Boccaccio, Tales from the Decameron (R. Adling-
ton trans., 1930); Thomas Bullfinch, Bullfinch's Mythology (Crowell
1834, reprinted, Harper & Row 1970); Homer, The Iliad (Alston H.
Chase et al. eds., Little, Brown & Co. 1950); William Shakespeare,
Hamlet (G.R. Hibbard ed., The Oxford Shakespeare 1987); Sopho-
cles, Oedipus Rex (David Grene trans., 1954).

In assessing whether Boring's complaint states a claim, we note
that a "motion to dismiss for failure to state a claim is viewed with
disfavor and is rarely granted." See 5A Charles A. Wright & Arthur
R. Miller, Federal Practice & Procedure: Civil 2d § 1357 (1990). It
is "only in the unusual case where the complaint on its face reveals
some insuperable bar to relief that dismissal under Rule 12(b)(6) is
warranted." Fusco v. Xerox Corp., 676 F.2d 332, 334 (8th Cir. 1984)

                    8
(quotation omitted). This is hardly that "unusual case." Indeed, defen-
dants have not cited, and we have not found, a single instance in
which any court has applied Hazelwood to dismiss a teacher's com-
plaint for failure to state a claim. Uniformly, courts have required
school administrators to establish their legitimate pedagogical con-
cerns either by affidavit or at trial. See, e.g. , Silano v. Sag Harbor
Union Free Sch. Dist. Bd. of Educ., 42 F.3d 719 (2d Cir. 1994) (case
resolved at summary judgment stage), cert. denied, 115 S. Ct. 2612
(1995); Ward v. Hickey, 996 F.2d 448 (1st Cir. 1993) (jury verdict);
Miles v. Denver Public Schs., 944 F.2d 773 (10th Cir. 1991) (sum-
mary judgment); Bishop v. Aronov, 926 F.2d 1066 (11th Cir. 1991)
(same), cert. denied, 505 U.S. 1218 (1992); Borger v. Bisciglia, 888
F. Supp. 97 (E.D. Wis. 1995) (same).

Although defendants may have had legitimate pedagogical reasons
for restricting Boring's speech, none has been established on this
record. Without any basis for determining the defendants' intent in
transferring Boring, other than Boring's allegation that it was done "in
bad faith and with malice toward [her] over the ideas expressed in the
play," the district court should not have dismissed the complaint on
the theory that the asserted restriction necessarily related to legitimate
pedagogical concerns.

III.

In apparent anticipation that the district court's grounds for dis-
missal might not stand, defendants offer two other arguments to sup-
port the district court's decision to dismiss the complaint. First, and
principally, they argue that the Hazelwood standard alone provides an
inadequate basis for evaluating Boring's claim.

Defendants maintain that a teacher must initially establish that her
speech related to a "matter of public concern" before the burden shifts
to school authorities to justify restrictions on that speech. See Connick
v. Myers, 461 U.S. 138, 150 (1983). To satisfy the "public concern"
requirement, the defendants further argue that a teacher must show
that she expressed her views in her role as a private citizen, rather
than as a government employee. See Kirkland Northside Indep. Sch.
Dist. v. Cooper, 890 F.2d 794, 798-99 (5th Cir. 1989) (a statement is
"of public concern" and protected if "the words or conduct are con-

                     9
veyed by the teacher in his role as a citizen and not in his role as an
employee"). Thus, because Boring selected the play in her role as a
teacher, defendants contend that she cannot possibly satisfy the "pub-
lic concern" requirement. For the reasons that follow, we believe that
these arguments must be rejected.

First, the Connick "public concern" analysis simply does not pro-
vide a very useful tool when analyzing a teacher's classroom speech.
Requiring a teacher to establish that her in-class speech relates to a
matter of public concern adds little, except an extra step to the analy-
sis. The fact is, in most instances, the essence of a teacher's role in
the classroom, and therefore as an employee, is to discuss with stu-
dents issues of public concern. See Gregory A. Clarick, Note, Public
School Teachers and the First Amendment: Protecting the Right to
Teach, 65 N.Y.U. L. Rev. 693, 702 (1990). Accordingly, most teacher
comments fall within the Supreme Court's broad definition of "public
concern," which includes speech on "any matter of political, social or
other concern to the community." Connick, 461 U.S. at 146 (emphasis
added). Certainly, Boring's choice of "Independence," a play alleg-
edly involving a variety of social themes, meets this criterion. Cf.
Blum v. Schlegel, 18 F.3d 1005 (2d Cir. 1994) (teacher's comments,
including use of hypotheticals in class advocating drug legalization,
constituted speech of "public concern").

Moreover, as we noted in Berger v. Battaglia, 779 F.2d 992, 998-
99 (4th Cir. 1985), cert. denied, 476 U.S. 1159 (1986), "[t]he princi-
ple that emerges [from Connick] is that all public employee speech
that by content is within the general protection of the first amendment
is entitled to at least qualified protection against public employer
chilling action except that which, realistically viewed, is of purely
`personal concern' to the employee -- most typically, a private per-
sonnel grievance." Whatever may be said about Boring's selection of
"Independence," or a teacher's choice of a film or course material,
they hardly appear analogous to private personnel grievances.

Furthermore, we must reject defendants' argument that Boring's
"role" in speaking dictates whether she is entitled to First Amendment
protection. To accept this argument would mean a teacher lacks all
First Amendment protection whenever she teaches, because by defini-

                    10
tion she is then acting in her role as a government employee. Connick,
upon which defendants so heavily rely, does not support this holding.

In Connick, the Supreme Court did not state, let alone hold, that
whenever government workers speak as "employees," their speech
deserves no protection. Rather, the Court held that "[w]hether an
employee's speech addresses a matter of public concern must be
determined by the content, form and context of a given statement, as
revealed by the whole record." Connick, 461 U.S. at 147-48. Thus,
although the Supreme Court has on many occasions remarked on the
government's greater ability, as employer rather than sovereign, to
restrict speech, see, e.g., Waters v. Churchill, ___ U.S. ___, ___, 114
S. Ct. 1878, 1886 (1994) (plurality opinion), it has not suggested that
the speech of government workers, when speaking as employees, can
be restricted without any limitation.

Moreover, in view of the importance of the free exchange of ideas
in educating our society, such a holding would be particularly ill-
advised when the employee is a teacher. The Supreme Court has long
recognized that educational institutions occupy a unique place in First
Amendment jurisprudence. Hence, the notion that teachers have no
First Amendment rights when teaching, or that the government can
censor teacher speech without restriction, is "fantastic," see Scallet v.
Rosenblum, 911 F. Supp. 999 (W.D. Va. 1996), and stands in direct
contrast to an imposing line of precedent. See Tinker v. Des Moines
Indep. Community Sch. Dist., 393 U.S. 503, 506 (1969) ("the unmis-
takable holding of this Court for almost 50 years" has been that "First
Amendment rights, applied in light of the special characteristics of the
school environment are available to teachers and students") (empha-
sis added); Keyishian v. Board of Regents, 385 U.S. 589, 603 (1967)
(A teacher's freedom of speech is a "special concern of the First
Amendment"); Sweezy v. New Hampshire, 354 U.S. 234, 250 (1957)
("Teachers and students must always remain free to inquire, to study
and to evaluate, to gain new maturity and understanding; otherwise
our society will stagnate and die."); Blum , 18 F.3d at 1012 (First
Amendment provides a degree of protection to teacher classroom
speech); Ward, 996 F.2d at 452 (same); Miles, 944 F.2d at 775-77
(same); Dube v. State Univ., 900 F.2d 587, 598 (2d Cir. 1990) (same),
cert. denied, 501 U.S. 1211 (1991); Kingsville, 611 F.2d at 1113
(same); Minarcini v. Strongsville City Sch. Dist., 541 F.2d 577, 582

                    11
(6th Cir. 1976) (same); James v. Board of Educ. , 461 F.2d 566, 575
(2d Cir. 1972) (same), cert. denied, 409 U.S. 1042 (1972); Keefe, 418
F.2d at 361-62 (same); Krizek v. Board of Educ. , 713 F. Supp. 1131,
1137-43 (N.D. Ill. 1989) (same).

The Supreme Court's often quoted Keyishian opinion provides per-
haps the most memorable modern articulation of the special role of
free speech in educational institutions. In Keyishian, the Court held
that a statute and regulations requiring teachers to swear that they had
never advocated treasonable or seditious acts were unconstitutionally
vague. One of the regulations required an annual review of teachers'
utterances and acts "inside the classroom or out." Keyishian, 385 U.S.
at 602 (emphasis added). In striking down the provisions, the Court
explained:

          Our Nation is deeply committed to safeguarding academic
          freedom, which is of transcendent value to all of us and not
          merely to the teachers concerned. That freedom is therefore
          a special concern of the First Amendment, which does not
          tolerate laws that cast a pall of orthodoxy over the class-
          room. The vigilant protection of constitutional freedoms is
          nowhere more vital than in the community of American
          schools. The classroom is peculiarly the "marketplace of
          ideas."

Id. at 603 (citations omitted).

Thus, in Keyishian, by holding unconstitutional regulations cover-
ing teachers' speech both inside and outside the classroom, the
Supreme Court strongly indicated that teacher in-class speech merits
First Amendment protection. See also Tinker, 393 U.S. at 506 ("It can
hardly be argued that either students or teachers shed their constitu-
tional rights to freedom of speech or expression at the schoolhouse
gate.") (emphasis added). Cf. Epperson v. Arkansas, 393 U.S. 97
(1968) (striking down law forbidding the teaching of evolution on
religious establishment grounds); Meyer v. Nebraska, 262 U.S. 390
(1923) (striking down law criminalizing teaching in any language
other than English based on teacher's due process liberty right to
teach).

                     12
This circuit, following Supreme Court direction, similarly has indi-
cated that a teacher's in-class speech, although by definition commu-
nicated while the teacher acts as an employee, deserves constitutional
protection. See Piver v. Pender County Bd. of Educ., 835 F.2d 1076,
1081 (4th Cir. 1987) (a teacher's right to free speech outweighed the
school's interest in restricting his speech; we noted specifically that
the teacher's use of class time to discuss the issue in question
"add[ed] up to an exercise of first amendment rights in which both
[the teacher] and the community were vitally interested"), cert.
denied, 487 U.S. 1206 (1988); see also Moore v. Gaston County Bd.
of Educ., 357 F. Supp. 1037 (W.D.N.C. 1973) (in case involving sev-
enth grade teacher disciplined for his responses to students' questions
in class, court ruled in favor of the teacher, noting that a teacher's
entitlement to First Amendment protection "is no longer in doubt")
(quotation omitted).

In cases pertaining to speech outside the classroom, we have also
emphasized the special importance of First Amendment rights to
teachers. See Jurgensen v. Fairfax County, 745 F.2d 868, 880 (4th
Cir. 1984) (when analyzing restrictions on government employee
speech, the court looks at a spectrum "from university professors at
one end to policemen at the other. State inhibition of academic free-
dom is strongly disfavored") (quoting Wieman v. Updegraff, 384 U.S.
183, 195 (1952) (Frankfurter, J., concurring)); Johnson v. Branch,
364 F.2d 177, 179-80 (4th Cir. 1966) (en banc) ("[The Supreme
Court] has pointed out on numerous occasions the importance of the
teaching profession in our democratic society and the necessity of
protecting its personal, associational, and academic liberty."), cert.
denied, 385 U.S. 1003 (1967); see also Kim v. Coppin State College,
662 F.2d 1055, 1063-64 (4th Cir. 1981) ("First amendment values
should find their purest realization in our schools and universities").

The cases defendants cite for the proposition that teachers have no
First Amendment rights when in the classroom stand more for the
proposition that teachers may be disciplined for failing to follow
school rules, and that teachers do not have the unfettered right to con-
trol the school curricula. See Bradley v. Pittsburgh Bd. of Educ., 910
F.2d 1172, 1176 (3d Cir. 1990); Kirkland, 890 F.2d at 801. In both
of these cases, the school's discipline of the teacher resulted not so
much from the content of the speech at issue but from the teacher's

                    13
failure to comply with school rules. See, e.g. , Kirkland, 890 F.2d at
801-02 (Although ruling against the teacher, court cautioned that it
did not "suggest that public school teachers foster free debate in their
classrooms only at their own risk or that their classrooms must be
`cast with a pall of orthodoxy.' We hold only that public school teach-
ers are not free, under the first amendment, to arrogate control of the
curricula.") Here, Boring specifically denies that she failed to follow
school rules and defendants have yet to prove -- or even plead --
otherwise. Accordingly, those cases are inapposite.

A fair reading of the relevant case law leads us to conclude that the
question is not, and never has been, whether teachers have First
Amendment rights in the classroom, but how much school authorities
can legitimately restrict those rights. Striking a balance between the
school's role as ultimate arbiter of the school curriculum and the
teacher's limited in-class speech rights obviously presents a chal-
lenge. We believe the approach set forth in Hazelwood, of requiring
school authorities to provide a legitimate pedagogical basis for in-
class speech restriction, provides the best means of navigating this
challenge.

We recognize, of course, that Hazelwood directly addressed the
free speech rights of students, not teachers. Although the Supreme
Court has never held that the Hazelwood analysis also applies to
teachers, certain dicta in Hazelwood support this conclusion. When
the Court discussed whether the school newspaper at issue in the case
constituted a public forum, it stated that if "no public forum has been
created . . . school officials may impose reasonable restrictions on the
speech of students, teachers, and other members of the school com-
munity." Hazelwood, 484 U.S. at 267 (emphasis added).

Moreover, the rationale that largely animated Hazelwood (relating
to the school's right to control certain school-sponsored activities
bearing its imprimatur) appears to apply equally well in the context
of a teacher's play selection for a school-sponsored drama production.
In fact, when discussing whether newspapers could be censored due
to the school's interest in not appearing to promote the speech
involved, the Hazelwood Court referred to school-sponsored activities
such as "publications, theatrical productions , [etc.]" as being within

                    14
that class of activities that the school could restrict. Id. at 271.
(emphasis added).

Several of our sister circuits have agreed that the Hazelwood analy-
sis should apply to teacher speech in the classroom as well as to stu-
dent speech. The First Circuit adopted the Hazelwood approach to
assess restrictions on teacher speech after concluding that a teacher's
speech in class, like the student newspaper in Hazelwood, constitutes
part of the school-sponsored curriculum. Ward , 996 F.2d at 453. The
court concluded that Hazelwood placed a proper, "reasonable" limit
on teacher's speech in that setting. Id.; see also Silano v. Sag Harbor
Union Free Sch. Dist. Bd. of Educ., 42 F.3d 719 (2d Cir. 1994)
(applying Hazelwood to teacher speech); Miles v. Denver Public
Schs., 944 F.2d 773 (10th Cir. 1991) (same). Cf. Bishop v. Aronov,
926 F.2d 1066, 1074 (11th Cir. 1991) (applying Hazelwood to exam-
ine a restriction on a university professor's classroom comments
about religion). This limit on teacher speech, like the limit on student
speech, ensures that students "learn whatever lessons [an] activity is
designed to teach, that readers or listeners are not exposed to material
that may be inappropriate for their level of maturity, and that the
views of the individual speaker are not erroneously attributed to the
school." Ward, 996 F.2d at 452 (quoting Hazelwood, 484 U.S. at
271).

Although the Hazelwood analysis protects the in-class speech
rights of all teachers, school authorities retain the flexibility to place
greater restrictions on teacher speech directed at younger students.
Younger students' relative lack of maturity and lesser capacity to
comprehend complex material make greater restrictions appropriate.
See Webb, 394 F. Supp. at 799 ("state interest in limiting the discre-
tion of teachers grows stronger . . . as the age of the students
decreases").

At the secondary school level, school administrators and school
boards must be permitted to have final say in setting the appropriate
curricula so that students are not exposed to material that detracts
from or impedes the school's pedagogical mission. See Board of
Educ. v. Pico, 457 U.S. 853, 863-64 (1982) (plurality).* The fact that
_________________________________________________________________
*Thus, contrary to the suggestion of our dissenting colleague, we
unequivocally hold that school administrators, rather than teachers, have

                      15
school administrators and school boards, rather than teachers, may
have ultimate control over the appropriate curricula means that sec-
ondary school teachers' First Amendment rights may be constrained
to somewhat narrow confines.

But there remains a limited area in which a teacher's in-class
speech, even in secondary schools, retains protection. In fulfilling her
function of expressing ideas to students (all day, every day), a high
school teacher almost inevitably will mention some topics, and
choose some teaching materials that will be perceived as controver-
sial; as noted earlier, even the classics present some controversial
themes. Cognizant of the difficulty a teacher faces in selecting course
material and subjects devoid of potentially controversial material,
several courts have emphasized the importance of prior notice to the
teacher before her speech may subject her to discipline. See Ward,
996 F.2d at 453 ("Even if a school may prohibit a teacher's statements
before she makes them, . . . it is not entitled to retaliate against speech
that it never prohibited"). See also Stachura v. Truszkowski, 763 F.2d
211, 215 (6th Cir. 1985) (emphasizing importance of prior notice),
rev'd on other grounds, 477 U.S. 299 (1986); Moore, 357 F. Supp at
1040-41 (same); Webb, 344 F. Supp. at 801 (same); Mailloux v. Kiley,
323 F. Supp. 1387, 1392 (D. Mass.) (same), aff 'd, 448 F.2d 1242 (1st
Cir. 1971). In this case, we need not reach the question of what notice
school authorities must provide before disciplining a teacher, see infra
part V, but we recognize that some notice would appear necessary to
_________________________________________________________________
final authority to select curriculum. We part ways with the dissent in its
view that every curriculum choice administrators make necessarily
involves "legitimate pedagogical concerns." If school administrators pro-
hibited the teaching of foreign languages solely because they hated for-
eigners, this would certainly be a curriculum choice, but hardly one
based on legitimate pedagogical concerns. The very fact that the
Supreme Court in Hazelwood held that administrators do not offend the
First Amendment in controlling curriculum "so long as their actions are
reasonably related to legitimate pedagogical concerns," 484 U.S. at 273,
(emphasis added), strongly indicates that the Court believed some curric-
ulum choices would not meet these requirements. Here the administrators
may have had legitimate pedagogical concerns, which were reasonably
related to their actions, however, unlike the administrators in Hazelwood
or Kirkland, they have yet to articulate such concerns.

                    16
ensure that secondary school teachers' limited First Amendment
rights have "breathing space to survive." See Keyishian, 385 U.S. at
604.

In sum, we believe that Hazelwood provides the proper standard
for analyzing restrictions on teacher speech in secondary school
classes, including the selection of plays for high school drama classes.
The district court thus properly chose to employ the Hazelwood stan-
dard; our disagreement with the district court lies only with its appli-
cation of that standard.

IV.

Finally, defendants argue that Boring's complaint merits dismissal
because she has not alleged that they deprived her of a valuable gov-
ernment benefit. Boring alleged that in addition to causing her emo-
tional distress, "personal and professional humiliation," and loss of
reputation, her transfer from a high school where she taught advanced
drama in a nationally recognized program to a junior high school
where she could only teach introductory drama, caused her to lose
"professional opportunities." Defendants point out, however, that Bor-
ing has not alleged that her transfer resulted in a decrease in salary
or other financial benefits.

In Rutan v. Republican Party of Illinois, 497 U.S. 62 (1990), the
Supreme Court addressed the precise question of whether a decision
to transfer an employee, without decreasing pay or benefits, could
provide the basis for a First Amendment claim. One of the plaintiffs
in Rutan alleged that he had been denied a transfer to a position closer
to his home in retaliation for his political affiliation. Id. at 67. He did
not assert that the position paid more salary or benefits, involved
greater responsibility, or even provided more professional opportuni-
ties -- just that it was closer to home. Id. In its decision, the Supreme
Court expressly held that complaints alleging retaliatory actions relat-
ing to "promotions, transfers, and recalls after layoffs" adequately
stated First Amendment claims. Id. at 75. (emphasis added).

Circuit precedent, even prior to Rutan, similarly regarded a transfer
as a sufficient basis for a First Amendment claim. See, e.g., Piver, 835
F.2d at 1076 (school board's transfer decision, which the school alleg-

                     17
edly rescinded only after the teacher signed a statement supporting a
new principal, provided an adequate ground for a First Amendment
claim); Allen v. Scribner, 812 F.2d 426, 434 n.16 (9th Cir. 1987)
("[A] transfer traceable to speech-related activity is properly the sub-
ject of first amendment challenge, even though the transfer result[s]
in no loss of pay, seniority, or other benefit") (quoting Hughes v.
Whitmer, 714 F.2d 1407, 1421 (8th Cir. 1983), cert. denied, 465 U.S.
1023 (1984)); McGill v. Board of Educ., 602 F.2d 774, 780 (7th Cir.
1979) (because a transfer in retaliation for speech can provide the
basis for a First Amendment claim, jury verdict for teacher upheld).
Cf. Huang v. Board of Governors of U.N.C., 902 F.2d 1134, 1139-40
(4th Cir. 1990) (rejecting district court's conclusion that a profes-
sors's transfer could not support a claim but affirming dismissal based
on insufficient evidence of causation).

DiMeglio v. Haines, 45 F.3d 790 (4th Cir. 1995), is not to the con-
trary. Indeed, in DiMeglio we acknowledged the Rutan holding, but
concluded that by 1990 neither we nor the Supreme Court had held
"that an employment action less onerous than those" addressed in
Rutan "amounted to a constitutional deprivation." Id. at 806. Since the
plaintiff in DiMeglio had not alleged that he was transferred, but only
that he was "reassigned" "to a geographic subset of the very region
from which he formerly had derived his zoning assignments," we held
that the district court erred in not holding the defendant employer
entitled to qualified immunity. Id. at 806-07. Because Boring has
alleged that she was transferred in retaliation for protected conduct,
DiMeglio's limited holding does not apply and Rutan dictates our
conclusion that she has adequately stated a claim.

V.

Like the defendants, Boring also offers an alternative argument.
She contends that even if the district court correctly determined from
her complaint alone that the defendants' reasons for restricting her
speech related to legitimate pedagogical concerns, the district court
still erred in dismissing her complaint because school authorities
failed to provide her with proper notice before disciplining her. Bor-
ing maintains that since she was not on notice that her choice of "In-
dependence" could result in discipline (indeed, she asserts facts
indicating that defendants affirmatively misled her into believing her

                    18
play selection had been approved), the defendants could not proscribe
her conduct after it had occurred. In response, defendants argue that
Boring did have notice and that, in any event, she has failed to raise
properly her notice argument in this appeal. Because we have held
that the district court erred in dismissing Boring's complaint at this
early stage, we need not address Boring's alternative argument at this
time.

For the foregoing reasons, we reverse the order of the district court
dismissing Boring's complaint for failure to state a claim and remand
the case for further proceedings consistent with this opinion.

REVERSED AND REMANDED

WIDENER, Circuit Judge, dissenting:

I respectfully dissent. Judge Thornburg delivered an excellent opin-
ion, and I would affirm the judgment entered upon it.

I.

I note that the only question in the case is whether Mrs. Boring had
a First Amendment right violated. Slip, p. 4-5. If she has stated a vio-
lation of a First Amendment right, she may be entitled to some relief;
if she has not so stated a violation of a First Amendment right, there
may be no relief granted.

II.

In connection with her claimed violation of a right under the First
Amendment, a restatement of the few essential facts and Mrs. Bor-
ing's position is appropriate.

Mrs. Boring was a teacher in the Charles D. Owen High School in
Buncombe County, North Carolina. In the fall of 1991, she chose
Independence as the play for four student actresses to perform. After
the play was performed in a regional competition, upon a parent's
complaint, the school principal, Fred Ivey, informed Mrs. Boring that
she and the students would not be permitted to perform the play in

                    19
state competition. After a review of the play by Ivey and the superin-
tendent of schools, Frank Yeager, Ivey relented and permitted perfor-
mance of the play in the state competition, but with certain scenes
deleted. In June 1992, Ivey requested Mrs. Boring's transfer from
Owen High School, which was granted, at no loss of pay, and Mrs.
Boring was transferred to a middle school. The county board of edu-
cation, after a hearing for Mrs. Boring, approved the transfer over
Mrs. Boring's protest. It is the transfer that Mrs. Boring complains
violated her constitutional rights. She says her transfer was " . . . over
the ideas expressed in the play1 and so violated her right to freedom
of expression."2 Slip, p. 4.

III.

The district court held:

          Since Plaintiff has not engaged in protected speech, her
          transfer in retaliation for the play's production did not vio-
          late constitutional standards.

The majority relies on the authority of Hurley v. Irish-American
Gay, Lesbian & Bisexual Group, 63 U.S.L.W. 4625 (June 19, 1995),
which it construed as giving First Amendment protection to "speech,
regardless of whether the speaker originally generates the communi-
cation or personally advocates the ideas contained therein . . . ." Slip,
p. 6-7. (Giving as examples cable television operators, presentation of
speech generated by other persons in opinion pages, etc.).

The majority held:

          Just as selection of the above items constitutes protectable
          expression, so too a teacher's selection of a play for her
          class to perform constitutes such expression.
_________________________________________________________________
1 Quotation mark omitted.
2 Mrs. Boring's transfer may have been due to her damaging a brand
new maple floor, but I will assume as she claims, it was because of her
claim to be able to select Independence, despite the principal and super-
intendent of schools.

                     20
Slip, p. 7.3

On that basis, the majority then stated the question and answer:

              The question then becomes whether simply by examining
              Boring's complaint a court can determine that the defen-
              dants' asserted restriction on her speech was "reasonably
              related to legitimate pedagogical concerns."

              The answer is clear: Boring's complaint tells us nothing
              about the defendants' "legitimate pedagogical concerns" for
              restricting her speech. A court, therefore, has no basis for
              determining whether the restriction reasonably related to
              such concerns; and Boring specifically alleges that it did
              not.

Slip, p. 8.

The majority then adopted what it called the approach in
Hazelwood School District v. Kuhlmeier, 484 U.S. 260 (1988): "We
believe the approach set forth in Hazelwood, of requiring school
authorities to provide a legitimate pedagogical basis for in-class
speech restriction, provides the best means of navigating this chal-
lenge." Slip, p. 14 (referring to a teacher's in-class speech rights).

It reversed the district court for the sole reason that " . . . the district
court should not have dismissed the complaint on the theory that the
asserted restriction necessarily related to legitimate pedagogical con-
cerns." Slip, p. 9.

IV.

The difficulty with, and I assert the basic error in, the majority
decision is that it finesses the central issue in the case: does a teacher
have a First Amendment right to select a play which is a part of the
curriculum of the school, or do the school authorities have that right?
_________________________________________________________________
3 The majority relies on Keefe v. Geanakos, 418 F.2d 359 (1st Cir.
1969), for this proposition. But Keefe, of course, was pre-Hazelwood.

                        21
At this point, it is well to note what is not before the court. The dis-
trict court held against Mrs. Boring on her federal due process claim
based on deprivation of property because of her transfer; on her fed-
eral liberty interest claim because of her transfer and public specula-
tion growing out of her transfer; on her state claim for violation of
free speech; on her state claim for deprivation of due process on
account of her transfer; and on her state claim for deprivation of lib-
erty interest. These rulings are not appealed.

The majority correctly notes that Mrs. Boring "only appeals the
dismissal of her First Amendment claim." Slip, p. 4. The district court
noted that "[t]he issue here is whether Plaintiff 's selection and pro-
duction of the play was protected speech." And the majority agrees:
"a teacher's selection of a play for her class to perform constitutes
such [First Amendment protected] expression." Slip, p. 7.

So the question before us is only whether the selection of the play
Independence by Mrs. Boring is protected by the First Amendment.4

V.

I begin my discussion with the definition of curriculum:

           3: all planned school activities including besides courses
           of study, organized play, athletics, dramatics, clubs, and
           home-room program.
_________________________________________________________________
4 The essential flaw in the majority's decision is illustrated by the foot-
note on pages 15-16 of the slip opinion which states that it holds that
"school administrators, rather than teachers, have final authority to select
curriculum." The majority decision, however, holds that "a teacher's
selection of a play for her class to perform constitutes such [First
Amendment] expression." Slip, p. 7. That this latter statement is the
holding of the majority, despite the denial in the footnote I have men-
tioned, is unequivocally shown by the last two words of the majority
opinion: "REVERSED AND REMANDED."

Much of such internal inconsistency is doubtless due to the majority's
application of any right a student may have to express himself in the
classroom with respect to a curriculum made up by school authorities, to
a teacher's claimed right to define for the classroom the curriculum itself.

                     22
Webster's Third New International Dictionary, 1971, p. 557.

Hazelwood was a case in which the high school principal edited out
of a student newspaper two pages on account of their content. The
offending stories related to pregnant students and an on-going family
dispute between the parents of a student. The newspaper was spon-
sored by the school, which paid for its printing. The revenue from
sales of the paper amounted to about one-fourth of the cost of publish-
ing the paper. The paper was part of a Journalism II course taught by
a faculty member who supervised its preparation. Proofs were given
to the principal for his approval before printing. The Court held that
the newspaper was a part of the adopted curriculum of the school. The
suit was instituted by several student staff members of the newspaper
who maintained that they had a right under the First Amendment to
prevent the principal from deleting the stories with respect to preg-
nancy and the family quarrel. The Court sustained the principal.

In arriving at its decision, the Court distinguished the question in
the cases which require a school to tolerate certain student speech
from the question of whether the First Amendment requires the school
to affirmatively promote certain student speech. In this connection, in
holding that the newspaper was in the second category, the Court
stated:

          The latter question concerns educators' authority over
          school-sponsored publications, theatrical productions, and
          other expressive activities that students, parents, and mem-
          bers of the public might reasonably perceive to bear the
          imprimatur of the school. These activities may fairly be
          characterized as part of the school curriculum, whether or
          not they occur in a traditional classroom setting, so long as
          they are supervised by faculty members and designed to
          impart particular knowledge or skills to student participants
          and audiences [footnote omitted].

Hazelwood, 484 U.S. at 271.

Thus, although Hazelwood did not concern a play, rather a newspa-
per, and did not concern teachers' speech, rather students', it did
define a "theatrical production[ ] . . . that students, parents and mem-

                     23
bers of the public might reasonably perceive to bear the imprimatur
of the school" as a "part of the school curriculum." Not only is the
Court's definition consistent with Webster, I suggest we discount it
at our peril.

VI.

With these thoughts in mind, the majority decision is, in my opin-
ion, in error for two equally valid but related reasons.

A.

Mrs. Boring's selection of the play Independence , and the editing
of the play by the principal, who was upheld by the superintendent of
schools, does not present a matter of public concern and is nothing
more than an ordinary employment dispute. That being so, Mrs. Bor-
ing has no First Amendment rights derived from her selection of the
play Independence.

In a case following and relying on Hazelwood on facts so near to
those in the case at hand as to be indistinguishable, the Fifth Circuit
came to the conclusion I have just recited in Kirkland v. Northside
Independent School District, 890 F.2d 794 (5th Cir. 1989), cert.
denied, 490 U.S. 926 (1990). Kirkland was a case in which the
employment contract of a high school history teacher was not
renewed. He alleged the nonrenewal was a consequence of his use of
an unapproved reading list in his world history class. The high school
had provided the teacher with a supplemental reading list for his his-
tory class along with a copy of the guidelines used to develop and
amend that list. He was aware of the guidelines and understood that
if he was dissatisfied, a separate body of reading material could be
used in his class if he obtained administrative approval. The teacher,
however, used his own substitute list and declined to procure the
approval of the school authorities for his substitute list. The authori-
ties at his high school then recommended that his contract not be
renewed at the end of the next academic year, which was affirmed by
the board of trustees, much like Mrs. Boring's transfer was affirmed
by the school board in this case after a recommendation by the admin-
istrative authorities.

                    24
The court held that to establish his constitutional claim, Kirkland
must have shown that his supplemental reading list was constitution-
ally protected speech; not different from Mrs. Boring's selection of
the play Independence in this case. It went on to hold that under
Connick v. Myers, 461 U.S. 138 (1983), the question of whether a
public employee's speech is constitutionally protected depends upon
the public or private nature of such speech. It decided that the selec-
tion of the reading list by the teacher was not a matter of public con-
cern and stated that:

          Although, the concept of academic freedom has been recog-
          nized in our jurisprudence, the doctrine has never conferred
          upon teachers the control of public school curricula. [foot-
          note omitted]

890 F.2d at 800. And the Kirkland court recognized that Hazelwood
held that public school officials, consistent with the First Amendment,
could place reasonable restrictions upon the subject matter of a stu-
dent published newspaper and also that schools are typically not pub-
lic forums.

The court stated that "[w]e hold only that public school teachers are
not free, under the first amendment, to arrogate control of curricula,"
890 F.2d at 802, and concluded as follows:

          In summary, we conclude that Kirkland's world history
          reading list does not present a matter of public concern and
          that this case presents nothing more than an ordinary
          employment dispute. Accordingly, Kirkland's conduct in
          disregarding Northside's administrative process does not
          constitute protected speech . . . .

890 F.2d 802.

Since Mrs. Boring's dispute with the principal, superintendent of
schools and the school board is nothing more than an ordinary
employment dispute, it does not constitute protected speech and has
no First Amendment protection, I submit. Her case is indistinguish-
able from Kirkland's.

                    25
B.

Even accepting, for argument only, the decision of the majority that
Mrs. Boring's selection of the play Independence was accorded some
kind of First Amendment protection, it also erred in holding that the
district court erred in holding that "the asserted restriction [of Mrs.
Boring's selection] necessarily related to legitimate pedagogical con-
cerns."

Pedagogical is defined as "2: of or relating to teaching or peda-
gogy. EDUCATIONAL." Webster's Third New International Dic-
tionary, 1971, p. 1663.

There is no doubt at all that the selection of the play Independence
was a part of the curriculum of Owen High School.

The makeup of the curriculum of Owen High School is by defini-
tion a legitimate pedagogical concern. Not only does logic dictate this
conclusion, in only slightly different context the Eleventh Circuit has
so held as a matter of law: "Since the purpose of a curricular program
is by definition `pedagogical' . . . ." Searcey v. Harris, 888 F.2d 1314,
1319 (11th Cir. 1989).

If a play which is to be performed under the auspices of a school
and which is a part of the curriculum of the school, is not by defini-
tion a legitimate pedagogical concern, I submit that nothing could be.

So, in my opinion, the majority erred in reversing the district court
for its holding to that effect.

VII.

In a more general vein, I do not know of a more significant case
to be decided in this court in my experience. The question is who is
to set the curriculum, the teachers or the school authorities. Who is
to first influence young minds?

From Plato to Burke, the greatest intellects of Western civilization
have acknowledged the importance of the very subject at hand and
have agreed on how it should be treated.

                     26
          For a young person cannot judge what is allegorical and
          what is literal; anything that he receives into his mind at that
          age is likely to become indelible and unalterable; and there-
          fore it is most important that the tales which the young first
          hear should be models of virtuous thoughts.

Plato's Republic: Book II, Jowett Translation, Walter J. Black, Inc.,
1942, p. 281.

          The magistrate, who in favor of freedom thinks himself
          obliged to suffer all sorts of publications, is under a stricter
          duty than any other well to consider what sort of writers he
          shall authorize, and shall recommend by the strongest of all
          sanctions, that is, by public honors and rewards. He ought
          to be cautious how he recommends authors of mixed or
          ambiguous morality. He ought to be fearful of putting into
          the hands of youth writers indulgent to the peculiarities of
          their own complexion, lest they should teach the humors of
          the professor, rather then the principles of the science.

Letter to a Member of the National Assembly (1791). IV, 23-34,
found in The Philosophy of Edmund Burke, University of Michigan
Press, 1960, p. 247.

No matter who sets the curriculum of a school, the younger the stu-
dent the more especially my complaint should apply. That the curricu-
lum of the school has an influence on young minds may not be
exaggerated. The question is who shall set the curriculum, teachers
who are responsible only in the most remote sense, or school authori-
ties who are responsible in the sense that in the last analysis they must
answer to political authorities because of the saving aspect of Art. IV,
Sec. 4 of our Constitution which provides that each State must have
a republican form of government. The argument may be that young
minds are better in the hands of teachers who are regulated only by
the First Amendment and by federal judges who are appointed during
good behavior and are not responsible in any sense except by way of
impeachment to the public which they serve. But I believe that is not
so, young minds are better served by local school authorities with
input from parents.

                     27
The Fifth Circuit recognized just this problem in Kirkland stating:

          It does not matter, for purposes of influencing young minds,
          whether such power is exercised, to the exclusion of others,
          by the government or public school teachers.

890 F.2d at 801.

I agree with Justice Frankfurter, in concurrence, who related the
four essential freedoms of a university, which should be no less
obtained in public schools unless quite impracticable or contrary to
law:

          It is an atmosphere in which there prevail `the four essential
          freedoms' of a university--to determine for itself on aca-
          demic grounds who may teach, what may be taught, how it
          shall be taught, and who may be admitted to study.

Sweezy v. New Hampshire, 354 U.S. 234, 255, 263-264 (1957) (quot-
ing from a statement of a conference of senior scholars from the Uni-
versity of Cape Town and the University of the Witwatersrand,
including A. v. d. S. Centlivres and Richard Feetham, as Chancellors
of the respective universities [footnote omitted]).

In conclusion, I do not think the majority will take issue with the
fact that someone has to set the curriculum for public schools. In my
opinion, the curriculum should be set by the local administrative
authorities and not the teachers. This is a business federal judges
should keep out of absent a constitutional imperative not present here.

                    28